       Case 3:21-cr-01972-JLS Document 19 Filed 08/11/21 PageID.19 Page 1 of 1




 1
                         UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3

 4                    (HONORABLE JANIS L. SAMMARTINO)

 5
     UNITED STATES OF AMERICA,           )     CASE NO.: 21CR1972-JLS
 6                                       )
                              Plaintiff, )
 7                                       )
                 v.                      )     ORDER GRANTING JOINT
 8                                       )     MOTION TO CONTINUE
                                         )     MOTION HEARING AND
 9   ERIK IVAN PABLO,                    )     TRIAL SETTING
                                         )
10                            Defendant. )
                                         )
11

12         GOOD CAUSE APPEARING and based on the joint motion of the parties,
13
     the Motion Hearing and Trial Setting is continued from August 13, 2021, at 1:30
14
     p.m. to September 10, 2021, at 1:30 p.m. The parties further agree that time is
15

16   excludable under the Speedy Trial Act.

17         IT IS SO ORDERED
18
     Dated: August 11, 2021
19

20

21

22

23

24

25



                                          1
